FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                          JUNE 24, 2021
                                                                    STATE OF NORTH DAKOTA



                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                   2021 ND 106

In the Interest of K.B., a child

Megan Dahl, L.B.S.W., Cass
County Human Services Zone,                           Petitioner and Appellee
      v.
K.B., child; M.N., possible
father; John Doe,                                                Respondents
      and
J.B., mother,                                      Respondent and Appellant



                                   No. 20210109


In the Interest of K.B., a child

Megan Dahl, L.B.S.W., Cass
County Human Services Zone,                           Petitioner and Appellee
      v.
K.E.B., child; M.N., possible
father; John Doe,                                                Respondents
      and
J.B., mother,                                      Respondent and Appellant



                                   No. 20210110

Appeal from the Juvenile Court of Cass County, East Central Judicial District,
the Honorable Scott A. Griffeth, Judicial Referee.

REMANDED.
Opinion of the Court by Tufte, Justice, in which Justices VandeWalle,
Crothers, and McEvers joined. Chief Justice Jensen filed an opinion concurring
specially.

Constance L. Cleveland, Assistant State’s Attorney, Fargo, N.D., for petitioner
and appellee; submitted on brief.

Daniel E. Gast, Fargo, N.D., for respondent and appellant; submitted on brief.
                              Interest of K.B.
                         Nos. 20210109 & 20210110

Tufte, Justice.

[¶1] J.B. appeals a juvenile court order terminating her parental rights. On
appeal, J.B. argues that the district court erred in terminating her parental
rights, because the qualified expert witness’s testimony did not satisfy the
Indian Child Welfare Act (ICWA). We retain jurisdiction and remand for further
proceedings.



[¶2] J.B. is the mother of two children, K.B. and K.E.B. A social services
assessment was prompted by reports that K.B. had tested positive for
methamphetamines at birth and had a low birth weight and that J.B. had not
attended any follow-up medical appointments after K.B.’s birth. K.B. was
placed into social services custody in November of 2019 for up to 9 months after
J.B. admitted that K.B. was a deprived child. Prior to K.B.’s removal, J.B. had
visited with a social worker and admitted to a relapse in drug use. The social
worker noticed that J.B. had a black eye and bruising during this visit, and
J.B. told her she had been attacked by M.N., the possible father of K.B. While
K.B. was removed from J.B.’s custody, J.B. gave birth to K.E.B. During her
pregnancy, J.B. was using drugs, did not engage in treatment, and did not
follow up with prenatal care as advised by her doctor at her initial prenatal
appointment. Social services took custody of K.E.B. at birth, and she also
tested positive for methamphetamines. During this period, J.B. had her
probation revoked and was sentenced to incarceration through May of 2022
with her first consideration for parole in May 2021. Both children are eligible
to be enrolled in the Turtle Mountain Band of Chippewa.

[¶3] The juvenile court received testimony from Marilyn Poitra, a qualified
expert witness under ICWA. Poitra testified that the tribe could exercise
jurisdiction over this action and did not support termination, but the tribe did
not wish to exercise its jurisdiction. Poitra further testified about the tribe’s
customs as they relate to family organization and acceptable child rearing
practices, concluding that J.B.’s conduct was not consistent with those

                                       1
practices. Poitra testified that termination was not necessary at that time to
prevent physical damage to the children, based on her belief that J.B. would
no longer be incarcerated as of May of 2021 and that J.B. was not having
contact with M.N.



[¶4] The juvenile court may terminate an individual’s parental rights to a
child if: (1) the child is a deprived child; (2) the conditions and causes of the
deprivation are likely to continue; and (3) the child is suffering or will in the
future probably suffer serious physical, mental, moral, or emotional harm. In
re K.S.D., 2017 ND 289, ¶ 7, 904 N.W.2d 479 (citing N.D.C.C. § 27-20-
44(1)(c)(1)). The party seeking termination of parental rights must prove all
elements by clear and convincing evidence. Id. In addition to state law
requirements, the requirements of the Indian Child Welfare Act, 25 U.S.C.
§ 1912, must be met in cases involving an Indian child as defined by the Act.
25 U.S.C. § 1903(4); In re K.S.D., at ¶ 17.

      No termination of parental rights may be ordered in such
      proceeding in the absence of a determination, supported by
      evidence beyond a reasonable doubt, including testimony of
      qualified expert witnesses, that the continued custody of the child
      by the parent or Indian custodian is likely to result in serious
      emotional or physical damage to the child.

25 U.S.C. § 1912(f).

[¶5] On appeal, J.B.’s only argument is that the juvenile court erred in
terminating her parental rights because the testimony of the qualified expert
witness was insufficient to satisfy the requirements of ICWA. J.B. does not
dispute there was clear and convincing evidence that the children were
deprived, that the causes of the deprivation are likely to continue, and that the
children are suffering, or will in the future probably suffer, serious physical,
mental, moral or emotional harm.

[¶6] We apply the clearly erroneous standard of review to the juvenile court’s
findings. Interest of A.L.E., 2018 ND 257, ¶ 4, 920 N.W.2d 461 (citing Interest


                                       2
of A.B., 2017 ND 178, ¶ 12, 898 N.W.2d 676). Under the clearly erroneous
standard of review, we affirm the decision of the juvenile court unless it is
induced by an erroneous view of the law, there is no evidence to support it, or,
on the entire record, we are left with a definite and firm conviction a mistake
has been made. Id.

[¶7] ICWA requires the court’s determination be supported by evidence
beyond a reasonable doubt, including the testimony of a qualified expert
witness, that continued custody by the parent is likely to result in serious
emotional or physical damage to the child. J.B. argues that Poitra’s testimony
does not satisfy ICWA’s requirements because she testified that termination
would result in serious emotional damage to the children and that there would
not be any physical damage to the children if the court did not terminate
parental rights at that time. “The findings of a likelihood of serious emotional
or physical damage are findings that must be made by the trial judge, not the
expert witness.” Marcia V. v. Office of Children’s Servs., 201 P.3d 496, 508
(Alaska 2009). In addition to extensive testimony about ancillary facts, Poitra
answered two questions asking her to summarize her opinion relating to this
ICWA requirement. Initially, on direct examination, Poitra was asked “is
custody of the children K.E.B. and K.B. by the parents likely to cause serious
emotional or physical damage to the children?” Poitra responded, “I believe
that because mom’s incarcerated, she can’t care for her children.” After an
interruption, she continued, “I believe it would have been a different situation
if she wasn’t incarcerated.” Later, on cross examination, Poitra confirmed she
believed “there wouldn’t be any damage to the children if the Court does not
terminate at this time.” The first question was framed in terms of ICWA,
focusing on whether “continued custody of the child by the parent” is likely to
result in damage to the child. The second focused on the current custody and
placement, in which the children are not in J.B.’s custody, and whether Poitra
believes harm will come to the children if the current arrangement continues.

[¶8] Poitra testified that she believed J.B. would be released in May of 2021.
On further questioning, Poitra acknowledged she was not aware that J.B.’s
good time release date was not until May of 2022. “When a parent, through
voluntary actions, without reasonable justification, makes herself unavailable


                                       3
to care for and parent a young child, the child should not be expected to wait
or assume the risk involved in waiting for permanency and stability in her life.”
A.L.E., 2018 ND 257, ¶ 12 (citations omitted).

[¶9] Poitra also testified that if J.B. continued her relationship with M.N.,
she would be concerned that the domestic violence and drug use would
continue. After Poitra testified, the juvenile court received into evidence
screenshots of notes being shared back and forth between J.B. and M.N. These
screenshots were taken during a recess in the proceedings when J.B. and M.N.
were communicating through the videoconferencing software by holding up
handwritten notes, apparently unaware that all attendees could see their
messages. J.B. stated to M.N. that she loved him and still wanted a son, and
asked for his contact information. M.N. told J.B. there was a no-contact order,
but then provided his email address anyway and told J.B. he was thinking
about her.

[¶10] The juvenile court found that the evidence presented did not support
either of the assumptions relied on by Poitra as the basis for opposition to the
termination of J.B.’s parental rights. Specifically, the court found J.B.’s release
from prison and availability to parent was not imminent and J.B. had not
ended her relationship with M.N. The court found that the best case scenario
for reunification was 8 to 20 months in the future and that the screenshots of
their communication indicated J.B.’s and M.N.’s intention to continue
involvement with each other. The court introduced its findings by
paraphrasing the ICWA requirement for “proof beyond a reasonable doubt that
the children are deprived . . . the deprivation is likely to continue or will not be
remedied, and that by reason thereof the children are suffering or will probably
suffer serious physical, mental, moral, or emotional harm . . . .” This may
suggest the statutory requirement for a finding beyond a reasonable doubt that
“the continued custody of the child by the parent or Indian custodian is likely
to result in serious emotional or physical damage to the child.” Because
children are entitled to permanency and because ICWA presents an
opportunity for collateral attack of a state court judgment if its requirements
are not met, we will not strain to infer findings from a vague reference to the
requirement. See Interest of K.S.D., 2017 ND 289, ¶ 28, 904 N.W.2d 479; Shark


                                         4
v. Thompson, 373 N.W.2d 859, 869 (N.D. 1985). A qualified expert witness’s
expressed preference to deny termination of parental rights does not preclude
the court from making findings sufficient to satisfy ICWA and ordering
termination. See Marcia V., 201 P.3d at 508 (holding the qualified expert
witness testimony must be “some of the evidence” supporting findings in an
ICWA termination matter, but “does not need to be the sole basis for that
finding; it simply must support it”).



[¶11] We retain jurisdiction under N.D.R.App.P. 35(a)(3) and remand for the
juvenile court to make detailed findings under ICWA. The juvenile court may
receive additional evidence if necessary to make the required findings,
provided any further proceedings are completed within 45 days.

[¶12] Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte



Jensen, Chief Justice, concurring specially.

[¶13] On appeal, J.B. argues that the juvenile court erred in terminating her
parental rights because the expert witness’s testimony did not satisfy the
requirements of the Indian Child Welfare Act (ICWA). Specifically, she
contends the expert witness did not provide testimony supporting a finding
that “the continued custody of the child by the parent or Indian custodian is
likely to result in serious emotional or physical damage to the child” as
required by 25 U.S.C. § 1912(f). Because the court’s order does not include the
required ICWA finding, and the record contains contradictory testimony from
a qualified expert on whether “the continued custody of the child by the parent
or Indian custodian is likely to result in serious emotional or physical damage
to the child,” this case must be remanded for further findings and afford the
juvenile court discretion to receive further evidence.



                                      5
                                           I

[¶14] J.B. argues the record does not contain supporting testimony from a
qualified expert that “the continued custody of the child by the parent or Indian
custodian is likely to result in serious emotional or physical damage to the
child” as required by 25 U.S.C. § 1912(f). The statutory provision at issue reads
as follows:

      No termination of parental rights may be ordered in such
      proceeding in the absence of a determination, supported by
      evidence beyond a reasonable doubt, including testimony of
      qualified expert witnesses, that the continued custody of the child
      by the parent or Indian custodian is likely to result in serious
      emotional or physical damage to the child.

25 U.S.C. § 1912(f).

[¶15] Before termination of parental rights, a juvenile court is compelled to
“make the finding required by section 1912(f) that the child is likely to face
serious emotional or physical damage if reunited with the parent—a finding
that the statute requires be supported by the testimony of qualified expert
witnesses.” In re Welfare of Child of E.A.C., 812 N.W.2d 165, 176 (Minn. Ct.
App. 2012) (citing 25 U.S.C. § 1912(f)). Even where the record may contain
supporting qualified expert testimony, the court was “nevertheless obligated
to make specific findings on the potential for serious emotional or physical
harm in order to support its conclusion that the evidence proved beyond a
reasonable doubt” that termination was appropriate. Id.

[¶16] The juvenile court’s order does not meet the statutory requirements of
25 U.S.C. § 1912(f). The entirety of the juvenile court’s discussion pertaining
to the testimony of the expert witness is confined to two paragraphs of the
order terminating J.B.’s parental rights. However, neither paragraph provides
any reference to whether the expert provided testimony supporting the
required § 1912(f) finding. The court order starts with a boilerplate statement
of law without a reference to ICWA:

      The Court finds by proof beyond a reasonable doubt that the
      children are deprived within the meaning of N.D.C.C. §27-20-02,

                                       6
      in that the children are without proper parental care, control,
      subsistence or education as required by law or other care or control
      necessary for the children’s physical, mental or emotional health
      or morals, the deprivation is not due primarily to the lack of
      financial means of the parents of the children, the deprivation is
      likely to continue or will not be remedied, and that by reason
      thereof the children are suffering or will probably suffer serious
      physical, mental, moral, or emotional harm as follows:

[¶17] The above boilerplate statement of the law is then followed by findings
“a” through “m.” Finding “l” makes the first reference to the testimony of the
qualified expert. The reference to the qualified expert in finding “l” is focused
on explaining why the juvenile court was rejecting the broader opinion of the
qualified expert that J.B.’s parental rights should not be terminated and
rejecting the tribe’s desire not to have J.B.’s parental rights terminated.
Finding “l” does not reference 25 U.S.C. § 1912(f) nor does it provide any
indication that the qualified expert testified whether “the children are
suffering or will probably suffer serious physical, mental, moral, or emotional
harm.” The second, and final, reference to the testimony of the qualified expert
is found near the end of the order. Again, there is no reference to § 1912(f) nor
whether the qualified expert provided testimony supporting whether the
children are suffering or will probably suffer serious physical, mental, moral,
or emotional harm.

[¶18] Before terminating J.B.’s parental rights, the juvenile court was
compelled, under 25 U.S.C. § 1912(f), to make the finding that J.B.’s children
are likely to face serious emotional or physical damage if reunited with J.B.—
a finding that the statute requires be supported by the testimony of qualified
expert witnesses. In re E.A.C., 812 N.W.2d 165, 176 (Minn. Ct. App. 2012).
However, the order does not provide the finding as required by § 1912(f).

[¶19] The boilerplate statement of law contained the exclusive reference
within the entire order whether the children will suffer “serious physical,
mental, moral, or emotional harm.” A boilerplate statement of the law
referencing findings that are to follow, which is not followed by any findings
related to the 25 U.S.C. § 1912(f) required finding, is insufficient on its face.


                                       7
                                            II

[¶20] The problem with the order goes beyond the mere failure to identify
testimony from a qualified expert supporting a finding that testimony the
children are suffering or will probably suffer serious physical, mental, moral,
or emotional harm. As noted below, the qualified expert’s testimony included
directly contradictory evidence to making the finding required by 25 U.S.C.
§ 1912(f), and the order fails to address the contradictory testimony.

[¶21] A qualified expert’s testimony is not required to opine on the ultimate
issue of whether the State met its burden of proof or provide the sole basis for
a court’s conclusion that continued custody of the child by the parent will likely
result in serious emotional or physical damage; ICWA simply requires that the
expert’s testimony support the juvenile court’s conclusion. E.A. v. State Div. of
Family & Youth Servs., 46 P.3d 986, 992 (Alaska 2002); In re M.F., 225 P.3d
1177, 1186 (Kan. 2010); State ex rel. State Office for Servs. to Children &
Families v. Lucas, 33 P.3d 1001, 1005 (Or. Ct. App. 2001); Brenda O. v. Arizona
Dep’t of Econ. Sec., 244 P.3d 574, 579 (Ariz. Ct. App. 2010); Matter of IW, 419
P.3d 362, 366 (Okla. Civ. App. 2017); see also Thomas H. v. State, Dep’t of
Health & Soc. Servs., Office of Children’s Servs., 184 P.3d 9, 17 (Alaska 2008)
(“ICWA requires that expert testimony support a decision to terminate
parental rights, based upon the particular facts and issues of the case.”)
(internal quotation marks omitted).

[¶22] Even if the order is not viewed as deficient on its face, the qualified
expert’s testimony was at best contradictory to the required finding. With
regard to the finding required by 25 U.S.C. § 1912(f) the qualified expert
testified as follows:

      Q. Do you think that absent a termination, would that result in
      serious emotional damage to the children?

      A. If the termination — if the termination took place, yes.

      Q. If the termination took place, it would result in serious
      emotional damage to the children?



                                        8
      A. That’s correct.

      Q. Okay. So what about serious physical damage? Is a termination
      required to avoid serious physical damage to the children?

      A. I would believe so, I guess.

      Q. Wait. You think that the Court has to terminate to avoid serious
      physical damage?

      A. No.

      Q. So it’s not necessary to avoid —

      A. No, it isn’t.

      Q. You think that there wouldn’t be any damage to the children if
      the Court does not terminate at this time?

      A. That’s correct.

[¶23] The qualified expert’s testimony in this case does not clearly support a
finding that “the children are suffering or will probably suffer serious physical,
mental, moral, or emotional harm.” To the contrary, the testimony included
unambiguous assertions that termination is not required to avoid serious
physical damage and expressly provides that termination will cause serious
emotional damage. Even if the order could be construed to contain the required
finding, the above testimony cannot be construed as clearly supportive of the
required finding. The order, on remand, should consider the inconsistencies
and identify the evidence supporting a finding that the continued custody was
likely to result in serious emotional or physical damage to the children, a
showing required by 25 U.S.C. § 1912(f).

                                        III

[¶24] The juvenile court engaged in a process of what can be characterized as
impeachment of the qualified expert’s testimony. As noted above, the court did
not provide any discussion of the qualified expert’s testimony on the issue of
whether, absent termination, the children were likely to suffer serious

                                        9
emotional or physical damage as required by 25 U.S.C. § 1912(f). The court, in
an apparent explanation on why it was making findings contrary to the
qualified expert’s opinion on the broader issue of termination, provided the
following:

      Testimony indicated that the tribe is not in favor of termination of
      parental rights. This position was based upon [J.B.’s] imminent
      availability to parent and [J.B.’s] disassociation with [father].
      Witnesses testified to the existence of a no-contact order between
      [J.B.] and [father] at the time of trial. The evidence does not
      support either of the conditions asserted by the tribe as the basis
      for their opposition to termination of parental rights.

This does not address the finding required by § 1912(f), but addresses the
broader issue of termination. Even when the record itself contains testimony
from a qualified expert that could support the required finding, the court “was
nevertheless obligated to make specific findings on the potential for serious
emotional or physical harm in order to support its conclusion that the evidence
proved beyond a reasonable doubt” that termination was appropriate. In Re
Welfare of Child of E.A.C., 812 N.W.2d 165, 176 (Minn. Ct. App. 2012).
Explaining why the expert’s opinion on the broader issue of termination was
being rejected is insufficient to satisfy the requirement to provide a specific
finding on the potential for serious emotional or physical harm. The majority
reasonably notes the record could be read in a manner to make a sufficient
finding. Regardless of how the record is read, the court did not make the
required specific finding.

[¶25] It is not nearly enough to simply call an expert witness to satisfy the
requirement under 25 U.S.C. § 1912(f). The juvenile court was compelled to
“make the finding required by section 1912(f) that the child is likely to face
serious emotional or physical damage if reunited with the parent—a finding
that the statute requires be supported by the testimony of qualified expert
witnesses.” In re E.A.C., 812 N.W.2d 165, 176 (Minn. Ct. App. 2012) (citing 25
U.S.C. § 1912(f)). The court was “obligated to make specific findings” on that
issue. Id. No such finding was made and, even if such a finding had been made,




                                      10
there is an absence of an explanation of how the finding was supported by the
qualified expert’s testimony as required by § 1912(f).

[¶26] The Nebraska Court of Appeals has recently provided the following
summary of the testimony required to satisfy 25 U.S.C. § 1912(f):

      Pursuant to NICWA, before a court may terminate a parent’s
      rights to their child or children, the State must prove by evidence,
      beyond a reasonable doubt, “including testimony of qualified
      expert witnesses, that the continued custody of the child by the
      parent or Indian custodian is likely to result in serious emotional
      or physical damage to the child.” This evidence must be established
      by qualified expert testimony provided by a professional person
      having substantial education and experience in the area of his or
      her specialty.

In re Int. of Audrey T., 924 N.W.2d 72, 81 (Neb. Ct. App. 2019), review denied
(Apr. 10, 2019) (citations omitted). This summary is consistent with the
Guidelines for State Courts which reads as follows:

      (a) Removal of an Indian child from his or her family must be based
          on competent testimony from one or more experts qualified to
          speak specifically to the issue of whether continued custody by
          the parents or Indian custodians is likely to result in serious
          physical or emotional damage to the child.

Guidelines for State Courts; Indian Child Custody Proceedings, 44 Fed. Reg.
67584, 67593 (1979) (not codified).

[¶27] The statute establishes an evidentiary burden. To terminate parental
rights under ICWA, supporting evidence from a qualified expert witness is
required on the issue of whether the continued custody of the child by the
parent is likely to result in serious emotional or physical damage to the child.
The expert witness in this case at times testified contrary to the required
finding. The opinion of the expert was likely based on incorrect assumptions,
as noted by the majority opinion and the juvenile court. However, discrediting
the qualified expert’s opinion does not convert the opinion into supporting
testimony.


                                      11
[¶28] This case provides an example of ICWA’s unintended adverse
consequences on children. ICWA seeks to keep Indian children with Indian
families. Part of the statutory scheme to preserve the parental rights of native
parents is 25 U.S.C. § 1912(f), which requires not only proof beyond a
reasonable doubt that the children are likely to face serious emotional or
physical damage if reunited with the parent but also requires supporting
qualified expert testimony on that finding. The directive of the Act is clear, you
cannot terminate parental rights in cases where ICWA applies without
qualified expert testimony that continued custody by the parent(s) will (or is
likely) to result in emotional or physical harm to the children. Despite the
persuasive evidence in this case that parental rights termination is
appropriate, the statutory burden established by § 1912(f) requires an express
finding supported by testimony of a qualified expert. We cannot change,
modify, ignore or work around the clear directive of § 1912(f) requiring
supporting testimony of a qualified expert. In this case, the qualified expert
testimony required by § 1912(f) is at best contradictory and compels the case
to be remanded for further findings.

[¶29] Jon J. Jensen, C.J.




                                       12